Citation Nr: 0946717	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, currently evaluated as 40 percent 
disabling.

Whether new and material evidence has been received to reopen 
a claim of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 through 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in November 2007, which denied an 
increased rating for degenerative disc disease, and in April 
2008, which declined to reopen the Veteran's claim of service 
connection for migraine headaches.

The Veteran testified at a September 2009 video conference 
hearing which was held at the Columbia RO.  At that time, the 
Veteran, through his representative, asserted that although 
his claim had been previously characterized as "service 
connection for migraine headaches," his claim should be 
recharacterized to the broader description of "service 
connection for headaches."  The Veteran reasoned that 
although he had received a specific diagnosis of migraine 
headaches, such a diagnosis may be incorrect and misleading.  
Specifically, the Veteran expressed concern that because his 
claimed disability was characterized as a migraine, the VA 
examiner at his recent VA examination may have limited the 
scope of the examination to migraines.

In this regard, the Board notes that newly introduced 
etiological theories do not constitute a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  Further, alternating 
theories of service connection are to be encompassed within a 
single claim.  Bingham v. Principi, 421 F.3d 1330 (Fed. Cir. 
2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  
Accordingly, the Board agrees that the Veteran's claim may be 
more broadly defined as "service connection for headaches," 
and accordingly, has recharacterized the issue on appeal in 
that fashion.

The Board also acknowledges arguments made by the Veteran at 
his hearing that his headaches are possibly symptomatic of 
sinusitis.  Although the Veteran invited the Board to include 
consideration of service connection for sinusitis as part of 
the newly recharacterized claim of service connection for 
headaches, the Board must decline to do so.  In this regard, 
a newly diagnosed disability gives rise to a wholly new claim 
for service connection and is not treated as a new and 
material evidence claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  Therefore, to the extent that the Veteran has 
asserted that his current symptoms of headache are associated 
with the distinct diagnosis of sinusitis, the Board 
recognizes that the Veteran has requested VA to reopen his 
claim of service connection for sinusitis and refers that 
issue to the RO for its consideration.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine has not been productive of ankylosis of the spine; nor 
has it produced any diagnosed neurological disorders; nor has 
the Veteran been prescribed bedrest in connection with his 
intervertebral disc disease.

2.  A February 2004 rating decision denied the Veteran's 
claim of service connection for migraine headaches; notice of 
the decision was mailed to the Veteran in March 2004; and the 
Veteran did not file a subsequent appeal.

3.  The evidence associated with the claims file subsequent 
to the February 2004 rating decision, when considered with 
previous evidence of record, relates to the factual question 
of whether the Veteran was diagnosed with headaches and 
raises a reasonable possibility of substantiating a claim for 
service connection for headaches.

4.  The Veteran's headaches have not been shown to be 
etiologically related to any injury, illness or disease 
incurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5242, 5243 (2009).

2.  The additional evidence associated with the claims file 
since the Board's February 2004 rating decision that denied 
service connection for migraine headaches is new and 
material, and service connection for migraine headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

3.  The Veteran's headaches were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Increased Rating for Degenerative Disc Disease, Lumbar 
Spine

The rating schedule incorporates a general formula for rating 
thoracolumbar spine disorders, other than intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 40 percent evaluation is in 
order where the veteran demonstrates forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009), a 
40 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed 
by a physician and treatment by a physician.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

In this case, VA treatment records related to treatment from 
May 2007 through August 2008 document ongoing and consistent 
complaints of low back pain, however, do not reveal any 
findings of ankylosis.  A spine x-ray performed in May 2007 
revealed mild loss of disc height but no other abnormalities.

In October 2007, the Veteran reported radicular lumbar pain 
in his low back and into both lower extremities.  An 
examination of his spine revealed normal curvature without 
any noted ankylosis.

At a VA spine examination in November 2007, the Veteran 
continued to report pain in the thoracic spine region which 
radiated into both legs.  He related that his back pain 
limited his weightbearing and walking and has therefore 
affected his occupation as an inventory control for a 
furniture company.  He further stated that his activities of 
daily living, including sleeping, performing chores, driving, 
dressing, and bathing were affected.  He described severe 
flare-ups which occurred on a daily basis and lasted all day.  
On examination, however, no ankylosis was noted.  The 
neurological component of the examination revealed 
neurological motor of 5/5 with adequate bulk and tone.  Deep 
tendon reflexes were 2+ and symmetrical and sensory 
examination was intact.  X-rays of the thoracic spine were 
negative.  Based upon the examiner's findings and the 
Veteran's reported medical history, the examiner provided a 
diagnosis of degenerative disc disease with subjective 
reports of radiculopathy.

In August 2008, the Veteran again reported low back pain 
which radiated into both lower extremities.  The 
corresponding treatment record does not note any ankylosis.  
X-rays of the lumbosacral spine revealed mild narrowing at 
the L5-S1 disc interspace which was unchanged from his prior 
May 2007 study.  No other abnormalities of the lumbar spine 
were noted.

In the absence of any findings of ankylosis, the Veteran is 
not entitled to a rating for degenerative disc disease of the 
lumbar spine in excess of 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.

Although the Board acknowledges the Veteran's reported 
radicular symptoms in  his lower extremities, the medical 
evidence in the claims file does not reflect any objectively 
diagnosed neurological symptoms.  Indeed, a neurological 
examination performed at the Veteran's November 2007 VA 
examination revealed neurological findings within normal 
limits.  Although, the VA examiner acknowledged the Veteran's 
subjective reports of neurological symptoms in his diagnosis, 
he did not provide a diagnosis of a radiculopathy or other 
neurological disorder.  As such, the Board finds that there 
is no basis for an award of separate, compensable disability 
ratings for a neurological disorder.

The Board also notes an October 2007 VA treatment record 
which references a past medical history of intervertebral 
disc disease.  Nonetheless, the medical evidence does not 
reflect that the Veteran was prescribed any bed rest for his 
intervertebral disc disorder.  At the Veteran's November 2007 
VA examination, he expressly denied being prescribed any bed 
rest.  Under the circumstances, the Veteran is also not 
entitled to an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

In an April 2008 statement, the Veteran asserted that he has 
"missed countless days of work" due to his back disorder.  
The Veteran's assertions in this regard are not substantiated 
by any additional evidence in the record (e.g., statements 
from his employers, time and attendance records, etc.).  
Accordingly, the Veteran has not submitted evidence showing 
that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  Moreover, there is no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Additionally, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart or Francisco.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Overall, the evidence does not support a disability 
evaluation in excess of 40 percent for the Veteran's 
degenerative disc disease of the lumbar spine.  This appeal 
is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Reopening Service Connection for Headaches

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran filed an original claim for service 
connection for migraine headaches in September 2003.  In a 
February 2004 rating decision, which was mailed to the 
Veteran in March 2004, that claim was denied on the basis 
that the evidence did not reflect a present diagnosis of 
migraine headaches.  The Veteran did not file a Notice of 
Disagreement.  In the absence of a timely filed appeal, the 
RO's February 2004 rating decision became final under 
38 U.S.C.A. § 7105(c).

In March 2008, the Veteran requested VA to reopen his claim 
of service connection for migraine headaches.  The question 
for the Board now is whether new and material evidence in 
support of the Veteran's claim has been received by the RO 
since the issuance of the RO's final February 2004 rating 
decision.
Since the final February 2004 decision, various VA treatment 
records relating to treatment from January 2004 through 
August 2008 have been incorporated into the claims file.  
These records continuously reflect a medical history reported 
by the Veteran and an ongoing diagnosis of migraine 
headaches.

An August 2008 VA examination report reflects that the 
Veteran reported headaches which began in 2003 or 2004, after 
his discharge from active duty service.  On examination, the 
Veteran was diagnosed with "chronic headaches."

The Board finds that the evidence associated with the claims 
file since the RO's February 2004 rating decision, when 
considered with the evidence previously of record, 
establishes a current diagnosis of chronic headaches, which 
was at issue at the time of the February 2004 rating 
decision.  The Board further finds that the newly submitted 
evidence raises the reasonable possibility of substantiating 
the Veteran's claim.

For these reasons, the Board has determined that new and 
material evidence has been received and that the claim for 
service connection for migraine headaches should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran as his 
representative presented argument concerning the underlying 
claim of service connection for headaches at the September 
2009 hearing.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

IV.  Service Connection for Headaches

The Veteran's service treatment records reflect that the 
Veteran was treated for reported migraine headaches in March 
2003.  Subsequent service treatment records do not indicate 
further complaints of headaches.

Post-service VA treatment records from January 2004, December 
2007, and February 2008 reflect complaints by the Veteran of 
migraine headaches.  The VA treatment records during that 
time frame reflect a continuous noted history of migraine 
headaches based upon the Veteran's initial report of migraine 
headaches at his January 2004 treatment.

In April 2008, the Veteran returned with continuing 
complaints of headaches.  At that time, he was diagnosed with 
intermittent migraine headaches which occurred approximately 
four times per month, as well as general headaches which 
occurred 40 to 60 percent of the time while the Veteran was 
not experiencing a migraine.  Although the Veteran reported 
to the VA physician that he had first experienced a migraine 
headache during service in 2003, no opinion was rendered at 
that time as to the etiology of the Veteran's diagnosed 
headaches. 

In an April 2008 statement, the Veteran summarizes his 
present symptoms.  He further related that he had been free 
of migraine headaches from 2004 through mid-August 2007, but 
continuously experienced migraine headaches since that time.

At his August 2008 VA examination, the Veteran reported 
headaches which occurred three to four times per week and 
which were located on the right side of his head.  He related 
that his headaches were accompanied by vomiting and 
sensitivity to light and sound.  The Veteran was diagnosed 
with chronic headaches which the examiner opined were "not 
at least as likely as not" related to the migraine headaches 
experienced by the Veteran during service.  In support of his 
negative etiology opinion, the examiner noted that the 
descriptors of the Veteran's reported headache had changed 
since the headaches he reported in service.

Although the foregoing evidence demonstrates that the Veteran 
was treated for migraine headaches during service in March 
2003, the medical evidence in the claims file does not 
contain any opinions relating the Veteran's post-service 
headaches to an injury, illness or disease incurred during 
his active duty service.  The only nexus opinion of record is 
the negative opinion expressed in the August 2008 VA 
examination report.
 
The Board acknowledges the Veteran's assertions, made in his 
April 2008 lay statement and in his September 2009 video 
conference hearing testimony, that his headaches continued 
after his discharge from service.

Although the Veteran is competent to offer evidence as to his 
symptomatology since service, to the extent that his 
testimony is construed as attempting to establish chronicity 
of symptoms since service, his statements are substantially 
rebutted by his own statements that he was free of migraines 
from 2004 until mid-August 2007, and by the negative nexus 
opinion provided by the VA examiner.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); see 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  Under the 
circumstances, the Board does not find that the evidence 
establishes continuity of the Veteran's headaches since 
service.

In his April 2008 substantive appeal, the Veteran asserted 
that his migraine headaches were caused by his service-
connected back disability.  There is no medical evidence in 
the record to support this assertion.  Moreover, the Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation for his headaches.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

As for the Veteran's concern that the narrow characterization 
of his claim as "service connection for migraine headaches" 
may have caused the VA examiner to limit his examination to 
one for migraine headaches specifically, the Board does not 
find that a remand for a new VA examination to explore the 
nature and etiology of the Veteran's headaches generally (as 
opposed to migraines specifically) is necessary.  The August 
2008 VA examination report does not express that the 
examination was limited to one for migraine headaches 
specifically; in fact, the examiner's diagnosis was of 
"chronic headaches" generally.  Under the circumstances, 
the Board does not find that the characterization of the 
Veteran's claim did not limit the scope of the VA examination 
in any way.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for headaches, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, the Veteran and his representative were 
properly notified of the information and evidence needed to 
reopen service connection for a migraine headache in a March 
2008 notice letter.  This letter also advised the Veteran as 
to the reasons and bases for the prior denial of service 
connection for his migraine headaches.  After a reasonable 
period of time in which the Veteran had the opportunity to 
respond, his claim was subsequently adjudicated in an April 
2008 rating decision and a September 2008 Statement of the 
Case.  Moreover, because the Veteran's claim is reopened by 
this decision, no further notice is required on the issue of 
reopening and there can be no prejudice regarding notice of 
reopening.

The Board further notes that the March 2008 notice letter 
further notified the Veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection for migraine headaches.   That letter also advised 
the Veteran that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Insofar as the Veteran's claim for an increased rating for 
degenerative disc disease, the Board also notes that in 
Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased ratings for degenerative disc disease of the 
lumbar spine in an October 2007 notice letter.  This letter 
also notified the Veteran how a disability rating and an 
effective date for the award of benefits is assigned and 
therefore complies with the notice requirements in both 
Dingess/Hartman and Vazquez-Flores I and II.  Following a 
reasonable period of time in which the Veteran had an 
opportunity to respond to this October 2007 notice letter, 
the Veteran's claim for increased rating was adjudicated in a 
November 2007 rating decision and readjudicated in a 
September 2008 Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  Additionally, he was 
afforded a VA examination in August 2008 by an examiner who 
reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased rating for degenerative disc disease, lumbar 
spine, currently evaluated as 40 percent disabling, is 
denied.

New and material evidence has been received, and the claim of 
service connection for migraine headaches is reopened.

Service connection for headaches (previously characterized as 
migraine headaches) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


